Case 1:20-cv-00203-JJM-PAS Document1 Filed 05/06/20 Page 1 of 6 PagelD #: 16

1 Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

 

 

 

for the
PROVIDENCE, RI
Division CIVIL
) Case No.
) (to be filled in by the Clerk’s Office)
DAVID A SILVIA )
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. Trial: N
If the names of all the plaintiffs cannot fit in the space above, ) Jury Erials ohack one) te °
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
)
)
) Cr
RIPTA RIDE/FLEX PROGRAM ) Ay 7
Defendant(s) 4 8 yy
(Write the full name of each defendant who is being sued. If the ) _ LY
names of all the defendants cannot fit in the space above, please ) Me V
write “see attached” in the space and attach an additional page ) U ! 299,
with the full list of names.) ) “8, Dye. weg

- LRin,! C¢ ry
“Top, URp
COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name DAVID A SILVIA
Street Address 121 WILLOW STREET, APT 1 REAR
City and County WOONSOCKET/PROVIDENCE
State and Zip Code RHODE ISLAND 02895
Telephone Number 401-226-9519
E-mail Address davidsilvia60@gmail.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (i/known). Attach additional pages if needed.

Defendant No. 1

 

 

 

Name RIPTA RIDE-FLEX PROGRAM
Job or Title (if known) BROOKS ALMONTE, DIRECTOR
Street Address 705 ELMWOOD AVE

City and County PROVIDENCE, RI 02903

 

Page/of 5
Case 1:20-cv-00203-JJM-PAS Document1 Filed 05/06/20 Page 2 of 6 PagelD #: 17

1Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

State and Zip Code RHODE ISLAND 02903

 

Telephone Number 401-781-9500

 

E-mail Address (if known)

 

Defendant No. 2
Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

» State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3
Nase

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4
Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number
E-mail Address (if known)

 

 

II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

Whagis,the basis for federal court jurisdiction? (check all that apply)
Federal question C1 Diversity of citizenship

Pay 5
Case 1:20-cv-00203-JJM-PAS Document1 Filed 05/06/20 Page 3 of 6 PagelD #: 18

1Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Fill out the paragraphs in this section that apply to this case.

A.

Vi the Basis for Suvisdiction is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.
AMERICANS WITH DISABILITY ACT 1990D

 

If the Basis for Jurisdiction Is Diversity of Citizenship

l. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) DAVID A SILVIA , is a citizen of the

 

State of (name) RHODE ISLAND

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) >
and has its principal place of business in the State of (name)

 

 

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

a. ifthe devendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

 

 

 

b. If the defendant is a corporation
The defendant, (name) |RIPTA RIDE-FLEX PROGRAM , is incorporated under
the laws of the State of (name} RHODE ISLAND , and has its
principal place of business in the State of (name) PROVIDENCE, RI
Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name) | PROVIDENCE, RINON

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Page Jof 5
Case 1:20-cv-00203-JJM-PAS Document1 Filed 05/06/20 Page 4 of 6 PagelD #: 19

1Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

NONE AT THIS TIMETHE

 

Ii. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

THE FLEX PROGRAM AS PROCEDURES WHICH ALLOW S A 5MIN WINDOW TO BE PI\CKED UP,

IF THE RIDER DOES NOT CONNECT, THE VEHICLE LEAVES, WHICH LEAVES THE RIDER (HANDY
CAP PERSON ABANDONED) a

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

AS I have tried to explain the problems/safety concerns of leaving a handicap person abandon, the management
refuses to change their procedures, to call the rider to confirm his location or whereabouts. In my case, the driver
was not at the assigned location and left, leaving me abandon on a 28 degree day to go home on my ow..may

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal af my case.

Date of signing: May 05, 2020

 

Pagds of 5
Case 1:20-cv-00203-JJM-PAS Document1 Filed 05/06/20 Page 5 of 6 PagelD #: 20

LPto Se 1 (Rev. 12/16) Complaint for a Civil Case GF

Signature of Plaintiff Lh, AL LA

Printed Name of Plaintiff David A Silvia~

 

B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

f
Pagdpf 5
Case 1:20-cv-00203-JJM-PAS Document1 Filed 05/06/20 Page 6 of 6 PagelID #: 21
